DETAILED ACTION

                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2006/0186762 A1, hereinafter “Sugiura”) in view of Kidwell, JR. et al. (US 2017/0246662 A1, hereinafter “Kidwell”) and Bottoni et al. (DE 10 2013 114826 A1, hereinafter “Bottoni”).

In regards to claim 19, Sugiura discloses (See, for example, Figs. 2B, 9B-9C) a method for fabricating a piezoelectric micromachined ultrasonic transducer (PMUT) device (para [0006]), comprising:
forming a membrane (M, Fig. 2B; and Me, in Fig. 9B, formed by 1c and 1d) attached to a substrate (1a, 1b) (Fig 2B, 9B-9C; Par [0047], [0052], [0093]-[00951); 
forming an actuating structure (31) on a surface of the membrane, 
the actuating structure layer including a piezoelectric layer (2) sandwiched between the membrane and an upper electrode layer (3b) (Fig 2B, 9B; Par [0052] and [0096]);
patterning the actuating structure to selectively remove portions of the actuating structure from portions of the membrane to form a central portion proximate a center of the open cavity and three or more rib portions projecting radially outward from the central portion (Fig 9A-9B (showing a central portion of 31 and four rib portions); Pars [0054], [0093]-[0096])); and 
forming an opening (H) through a portion of the substrate underlying the membrane and actuating structure such that the opening forms the open cavity (Fig 2B, 9B; Par [0052], [0096]).

Sugiura fails to specifically disclose that the membrane is attached to the substrate at one or more anchor portions of the membrane proximate the perimeter of the open cavity. 

Kidwell discloses that the membrane is attached to the substrate at one or more anchor portions of the membrane proximate the perimeter of the open cavity (Abstract; Fig 7A; Par [0064]). 
It would have been obvious to a person skilled in the art to further modify the device of Sugiura in accordance with the teachings of Kidwell such that the membrane is attached to the substrate at one or more anchor portions of the membrane proximate the perimeter of the open cavity, since it would effectively secure the membrane to the substrate (see Par [0064], Kidwell).
	Sigiura further fails to teach that one or more of the three or more ribs is patterned such that it is mechanically coupled to the central portion but electrically isolated from the central portion. 

	Bottoni while disclosing a MEMS sound transducer teaches (See, for example, Fig. 7) one or more of the three or more ribs (25a…25d) is patterned such that it is mechanically coupled to the central portion but electrically isolated from the central portion (See, for example, 31/36). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sigiura by Bottoni because having the membrane structure of Bottoni would help the sound energy reflecting characteristics of the intermediate layer increases, and the piezoelectric effect of the membrane structure enhanced. 

                                                 Allowable Subject Matter
Claims 1 and 4-18 are allowed over the prior art of record. 

                                             Response to Arguments
Applicant’s arguments with respect to claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571) 270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893